          Case 2:20-cv-01750-NJB-MBN Document 1 Filed 06/17/20 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA

DOUGLAS M. SCHMIDT                                      JUDGE ____________________________

                    Plaintiff,

VERSUS                                                  MAGISTRATE JUDGE ______________

OCWEN FINANCIAL CORPORATION,
PHH CORPORATION, and PHH
MORTGAGE SERVICES CORPORATION

                    Defendants

                                            NOTICE OF REMOVAL

           Defendants, Ocwen Financial Corporation (“Ocwen”), PHH Corporation (“PHH Corp.”),

and PHH Mortgage Corporation, erroneously named as PHH Mortgage Services Corporation

(“PHH Mortgage”) (collectively “Defendants”), remove to this Court the Petition for Damages

(“Petition”) filed by the Plaintiff, Douglas M. Schmidt (“Plaintiff”), in the matter entitled

“Douglas M. Schmidt vs. Ocwen Financial Corporation, PHH Corporation, and PHH Mortgage

Services Corporation,” suit no. 2020-2805, Civil District Court, Parish of Orleans, State of

Louisiana. In support of this Notice of Removal, Defendants respectfully represent as follows:

                                                   1.

           On or about May 10, 20120, a Petition was filed with the Clerk of Court for the Civil

District Court, Parish of Orleans, State of Louisiana, bearing civil matter number 2020-2805 on

the docket of said Court, which is within the United States District Court for the Eastern District

of Louisiana.1




1
    See Petition attached hereto as Exhibit A.

1606057.1
           Case 2:20-cv-01750-NJB-MBN Document 1 Filed 06/17/20 Page 2 of 5



                                                             2.

           In the Petition, the Plaintiff names Ocwen, PHH Corp., and PHH Mortgage as

defendants.

                             THE PLAINTIFF’S FACTUAL ALLEGATIONS

                                                             3.

           In the Petition, the Plaintiff alleges that he is “the mortgagor of a mortgage held by”

Ocwen.2

                                                             4.

           In the Petition, the Plaintiff alleges that the mortgage loan is secured by a mortgage over

property that his ex-wife, Irina Schmidt, resides in with their children.3

                                                             5.

           In the Petition, the Plaintiff alleges that he and his ex-wife had an agreement in which

Plaintiff would pay all monthly principal and interest payments and one-half of all monthly

escrow requirements, and Irina Schmidt would pay the other one-half of all monthly escrow

requirements.4

                                                             7.

           In the Petition, the Plaintiff alleges that he made all of his monthly principal and interest

payments and one-half of all monthly escrow requirements as per his agreement with Irina

Schmidt.5




2
    See Petition at ¶¶ 3. The Plaintiff does not identify the address of the property in question.
3
    Id.
4
    See Petition at ¶ 4.
5
    See Petition at ¶ 5

                                                             2
        Case 2:20-cv-01750-NJB-MBN Document 1 Filed 06/17/20 Page 3 of 5



                                                      8.

        In the Petition, the Plaintiff alleges that Irina Schmidt failed to pay and/or made late

payments of her one-half of the monthly escrow requirements.6

                                                      9.

        In the Petition, the Plaintiff alleges that, due to the alleged failure to pay and/or late

payments by Irina Schmidt of her one-half of the monthly escrow requirements, PHH Mortgage

and PHH Corp. reported the Plaintiff’s account as delinquent to credit reporting agencies.7

                                                      10.

        In the Petition, the Plaintiff alleges that, he disputed the credit reporting directly to PHH

Mortgage.8

                                    THIS REMOVAL IS TIMELY

                                                      11.

        Defendants were served with the Petition on June 10, 2020.9

                                                      12.

        Removal is timely under 28 U.S.C. § 1446(b) as less than thirty days have passed from

the date of service of the citation and Petition on Defendants.

                                                      13.

        The Court’s removal jurisdiction is based on federal question jurisdiction under 28

U.S.C. § 1331 and diversity jurisdiction pursuant to 28 U.S.C. § 1332. This Court also enjoys

supplemental jurisdiction over any and all remaining claims pursuant to 28 U.S.C. § 1367. This

matter is being removed pursuant to 28 U.S.C. § 1441(a).

6
  See Petition at ¶ 5.
7
  See Petition at ¶¶ 30-32.
8
  See Petition at ¶¶ 34, 41.
9
  See Exhibit B. As of the date of this removal, the returns of service have not been filed into the record. The
service returns will be filed into this matter upon receipt from the State Court.

                                                       3
           Case 2:20-cv-01750-NJB-MBN Document 1 Filed 06/17/20 Page 4 of 5



                 FEDERAL QUESTION JURISDICTION UNDER 28 U.S.C. § 1331

                                                 14.
           In the Petition, the Plaintiff seeks damages based upon Defendants’ alleged violation of

the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).10

                                                 15.

           This action is removable under 28 U.S.C. § 1441(b) without regard to the citizenship or

residency of the parties or the amount in controversy. This Court has original jurisdiction under

28 U.S.C. § 1331. This Court also has supplemental jurisdiction over any and all remaining

claims pursuant to 28 U.S.C. § 1367.

                                                 16.

           On its face, the Petition asserts a federal question, thereby providing this Court with

jurisdiction under 28 U.S.C. § 1331. In the alternative, the Plaintiff has attempted to engage in

artful pleading in an effort to avoid the subject matter jurisdiction of this Court.

                                                 17.

           Pursuant to 28 U.S.C. § 1446(a), a copy of all processes, pleadings, and orders served

upon it or available from the Clerk of the Civil District Court for Orleans Parish is attached as

Exhibit C.

                                                 18.

           Promptly upon filing this notice of removal, written notice thereof will be given to all

adverse parties and a copy of this notice of removal will be filed with the clerk of the aforesaid

state court to effect the removal of this civil action to this Honorable Court as provided by law.

           WHEREFORE, Ocwen Financial Corporation, PHH Corporation, and PHH Mortgage

Corporation, erroneously named as PHH Mortgage Services Corporation pray that this Notice of

10
     See Petition at ¶¶ 30-44.

                                                  4
       Case 2:20-cv-01750-NJB-MBN Document 1 Filed 06/17/20 Page 5 of 5



Removal, be accepted as good and sufficient, that the aforesaid Petition be removed from state

court to this Honorable Court for trial and determination as provided by law, and that this Court

enter such orders and issue such process as may be proper to bring before it copies of all records

and proceedings in said civil action from said state court, and thereupon proceed with this civil

action as if it had originally been commenced in this Court.

                                             RESPECTFULLY SUBMITTED,

                                             McGLINCHEY STAFFORD, PLLC

                                             /s/ Jonathan G. Wilbourn
                                             Jonathan G. Wilbourn, T.A. (Bar No. 27683)
                                             Candace B. Ford (Bar No. 37686)
                                             301 Main Street, Suite 1400
                                             Baton Rouge, LA 70801
                                             Telephone: (225) 383-9000
                                             Facsimile: (225) 343-3076
                                             jwilbourn@mcglinchey.com
                                             cford@mcglinchey.com

                                             Attorneys for Ocwen Financial Corporation,
                                             PHH Corporation, and PHH Mortgage
                                             Corporation, erroneously named as PHH
                                             Mortgage Services Corporation

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading has been served

upon counsel of record, namely:

       Douglas M. Schmidt
       335 City Park Ave.
       New Orleans, LA 70119

by depositing same in the U.S. Mail, postage prepaid and properly addressed on this 17th day of

June, 2020.

                                    /s/ Jonathan G. Wilbourn




                                                5
